DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 8 and 12, the use of the word “preferably” in these claims renders these claims vague and indefinite in as much as it is not clear if the limitations following these “preferably” phrases are a required feature of the claims or not.  Please note that preferences and examples are properly set forth in the specification (but not the claims).
Claim 23 is drawn to a “method” but does not particularly point out and distinctly set forth what the steps are that are embraced in this method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 and 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 9,828,896 B2.
	Claim 1 and the Example 1 set forth in column 7 in this U. S. Pat. 9,828,896 B2 describes what appears to be the same lean NOx trap that comprises a first layer (that covers the surface of a substrate: please also see col. 5 ln. 18) and containing a NOx adsorbent (that may be either an alkaline earth metal, an alkali metal and/or a rare earth metal and mixtures thereof: please also see col. 3 lns. 14-17); a platinum group metals component, and also a support (such as an inorganic oxide, such as alumina: please also see col. 3 lns. 48-54) – and also a second layer that seems to cover the first layer (please also see col. 5 ln. 19) and appears to contain an upstream portion that is an oxidation catalyst (please also see col. 5 lns. 19-23) containing a platinum group metal component (containing platinum and palladium in a Pd:Pt ratio that may range from 0.25:1: please also see col. 3 lns. 65-67) and also a zeolite (such as a 
	Please also note that the Example 1 in column 7 reports a platinum loading of 89 grams/ft3, and also a palladium loading of 30 grams/ft3, in a manner that seems to at least suggest the limitations described in at least the Applicants’ dependent claims 5 and 6.
	Please also note that col. 5 lns. 6-7 report that the substrate may be a flow-through substrate or a filter substrate, as set forth in at least the Applicants’ dependent claim 17.
	Please also note that col. 5 lns. 37-38 reports that the exhaust gas treatment train also includes an ammonia SCR unit, as embraced in the scope of at least the Applicants’ dependent claim 21.

Allowable Subject Matter
The Applicants’ dependent claim 18 has been allowed over this U. S. Pat. 9,828,896 B2 because this dependent claim 18 calls for the use of “extruded” layers in the lean NOx trap, and this particular feature is not taught or suggested in this U. S. Pat. 9,828,896 B2.  In contrast, please note that col. 5 ln. 27 in this U. S. Pat. 9,828,896 B2 alludes to the use of “washcoat” procedures to prepare their trap (but not extrusion, as embraced in the scope of at least the Applicants’ dependent claim 18).

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2019/0351393 A1; US 2012/0110988 A1 and also U. S. Pat. 6,753,294 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736